Cagb 2:19-cv-04719-PA-MAA Document 1 Filed 05/30/19

io Cfo nN DBD A BR WW NY

bBo NY WH NHN NHN NY NWN KN NO YH HF FE FEF FEF EF Pe OO RESO lhl
on KN ON BR WH NO KY Oo OO WON HD A FBP WW NY | O&O

 

 

Todd M. Friedman (SBN 216752)
Adrian R. Bacon (SBN 280332)
Kelsey L. Kuberka (SBN 321619)

Page 1o0f 21 Page ID #:1

LAW OFFICES OF TODD M. FRIEDMAN, P.C.

21550 Oxnard St. Suite 780,
Woodland Hills, CA 91367
Phone: 323-306-4234

Fax: 866-633-0228
tfriedman@toddflaw.com
abacon@toddflaw.com
kkuberka@toddflaw.com

Attorneys for Plaintiff, and all others similarly situated |

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MATTHEW STEINER, individually,
and on behalf of all others similarly
situated,

Plaintiff,
vs.

SONOS, INC., and DOES 1-10,
inclusive,

Defendant.

 

 

Case No.
CLASS ACTION COMPLAINT

(1) Violation of Unfair Business
Practices Act (Cal. Bus. & Prof.
Code §§ 17200 et seq.)

(2) Violation of California Consumer
Legal Remedies Act (Cal. Civ.
Code §$ 1750 et seq.);

(3) Violation of the Computer Fraud
and a Act (18 U.S.C. § 1030,
et seq. );

(4) Violation of the California
Computer Crime Law (Cal. Penal
Code § 502);

2} Trespass to Chattels; and

6) Conversion

Jury Trial Demanded

Plaintiff MATTHEW STEINER (“Plaintiff”), individually and on behalf of

all other members of the public similarly situated, allege as follows:
NATURE OF THE ACTION

1. On or around June, 2018, thousands of Sonos CR100 Controllers in

homes and small offices across the country failed. These failures resulted from

SONOS, INC. implementing a software update that CR100 Controllers purchased

CLASS ACTION COMPLAINT

 
Cas

oOo on DH WNW FP W NO

YN NO BH WH NHN LH NH HN HO HR HH HR HR KF KS Re SS SS
aon A ON FR WY NH KH OGD OO AAI HDA NH BP WH VP KF SO

 

 

1 2:19-cv-04719-PA-MAA Document1 Filed 05/30/19 Page 2 of 21 Page ID #:2

prior to June, 2018. The failed Sonos CR100 Controllers displayed an error
message that services were unavailable and directed consumers to
“www.sonos.com/cr100”. Sonos devised and executed its software update as a
means of gaining an advantage over its competition in the market by rendering the
devices inoperable and forcing consumers to purchase replacement devices. Sonos
did not announce its software update would render the Sonos CR100 Controllers
inoperable to consumers, and consumers did not anticipate it. With its update,
Sonos acted by force to limit consumer choice instead of competing lawfully,
based upon the quality and servicing of its devices.

2. Sonos was aware of consumers' reasonable expectation that Sonos
CR100 Controllers would continue to operate using current and/or updated
software, regardless of the age of functioning hardware. Sonos recognized and
reinforced this expectation. Consumers relied on and expected to use functioning
hardware. The non-updated devices worked as expected until Sonos’ software
update. Sonos never disclosed to its customers that it could or would render their
devices inoperable.

3. Sonos’ unfair methods of competition and deceptive trade practices
harmed people who own its CR100 Controllers. Plaintiff seeks an injunction
prohibiting Sonos from hijacking their devices again, and appropriate recovery for
himself and the other owners of Sonos devices affected by the software update.

JURISDICTION AND VENUE

4. This Court has subject matter jurisdiction over this action under the
Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d), because (a) at least one
member of the Class is a citizen of a state different from Sonos, (b) the amount in
controversy exceeds $5,000,000, exclusive of interest and costs, (c) the Class
includes more than 100 members, and (d) none of the exceptions under the

subsection apply to this action.

2
CLASS ACTION COMPLAINT

 
Cage 2:19-cv-04719-PA-MAA Document 1 Filed 05/30/19 Page 3 of 21 Page ID #:3

1 5. Venue is proper in this district under 28 U.S.C. § 1391(b) because a

2 || substantial part of the events or omissions that give rise to Plaintiffs claims

3 || occurred here.

4 THE PARTIES

5 6. Plaintiff MATTHEW STEINER (hereinafter, “Plaintiff”) is a citizen

6 || and resident of the State of California, County of Los Angeles.

7 7. Defendant Sonos, Inc. (hereinafter, “Defendant”) is a Delaware

8 || corporation, duly authorized and conducting business in California.

9 8. Plaintiff is informed and believes, and thereon alleges, that each and
10 || all of the acts and omissions alleged herein were performed by, or is attributable
11 || to, Defendant and/or its employees, agents, and/or third parties acting on its behalf,
12 || each acting as the agent for the other, with legal authority to act on the other’s
13 || behalf. The acts of any and all of Defendant’s employees, agents, and/or third
14 || parties acting on its behalf, were in accordance with, and represent, the official
15 || policy of Defendant.

16 9. Plaintiff is informed and believes, and thereon alleges, that said
17 || Defendant is in some manner intentionally, negligently, or otherwise responsible
18 || for the acts, omissions, occurrences, and transactions of each and all its employees,
19 || agents, and/or third parties acting on its behalf, in proximately causing the
20 || damages herein alleged.
21 10. At all relevant times, Defendant ratified each and every act or
22 || omission complained of herein. At all relevant times, Defendant, aided and
23 || abetted the acts and omissions as alleged herein.
24 11. The above named Defendant, and its subsidiaries and agents, are
25 || collectively referred to as “Defendants.” The true names and capacities of the
26 || Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
27 || currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
28 3

CLASS ACTION COMPLAINT

 

 

 
Cag

Oo on ND UW Ff W NY

wm NO N WH fH HO NY KN NO KF KH He Se HR RP RP ee SS
con DSN UN BR WwW NY KK CO OO WORN HD A Ff WW NY | O&O

q

 

 

b 2:19-cv-04719-PA-MAA Document1 Filed 05/30/19 Page 4 of 21 Page ID #:4

names. Each of the Defendants designated herein as a DOE is legally responsible
for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend
the Complaint to reflect the true names and capacities of the DOE Defendants
when such identities become known.

INTRADISTRICT ASSIGNMENT

12. Assignment to the Western Division is proper under Local Rule 23-
2.2(f) because a substantial part of the conduct at issue in this case occurred in Los
Angeles County.

NATURE OF THE CASE & COMMON ALLEGATIONS OF FACT

13. Prior to June, 2018, Plaintiff purchased two (2) Sonos CR100
Controllers. Those devices continued functioning up until June, 2018.

14. Onor around June, 2018, his Sonos CR100 Controllers unexpectedly
failed; they stopped connecting to personal sound devices. |

15. Sonos caused this failure by disabling his CR100 Controllers.

16. Immediately after his devices failed, the screens displayed a message
directing him to “www.sonos.com/cr100”. A link to a website accompanied this
message. He clicked on the link on his device's screen. The link was to an Sonos
website stating the device would no longer be supported in future updates.

17. Plaintiff?s devices’ inoperability caused him to expend time and
money.

18. When Plaintiff bought his Sonos CR100 Controllers, he relied on the
ability to use the device and software during the lifespan of the devices. Had he
known that Sonos would prevent him from doing that, he would not have bought
a Sonos CR100 Controller, or he would have paid significantly less for it.

19. Sonos obtains substantial profits from its sales of newer model
devices.

20. Because the Class Devices connect to the Internet, Sonos can

4
CLASS ACTION COMPLAINT

|

 
Cag

Oo won A Nn fF WY NN

NN NY NY NY KH NY NY NY NY | KF YY —

 

 

b 2:19-cv-04719-PA-MAA Document 1 Filed 05/30/19 Page 5of21 Page ID#5

communicate with Sonos devices after it sells them. One way to communicate with
devices is by updating their software.

21. Onor around June, 2018, thousands of Class Devices throughout the
United States simultaneously failed. |

22. But these failures did not result from any problem or error with the
hardware in the Class Devices. Despite Sonos' error message, these devices were
not damaged.

23. Sonos’ deployment of these software “updates” has disrupted the use
and enjoyment of consumers’ devices, by systematically disabling technology
lawfully purchased by consumers. These firmware updates rendered otherwise-
functioning products obsolete with the click of a button. These updates harmed
consumers, causing consumers to repurchase Sonos products. —

24. Sonos purposely caused Class Devices to fail.

25. The failure of Class Devices resulted from code that Sonos wrote and
installed on consumers’ devices.

26. The purpose of Sonos' update was to disable Sonos Devices
purchased prior to June 2016. By doing so, Sonos sought to induce more
consumers to buy newer and higher-priced Sonos products.

27. Consumers rely on the representations and advertisements of
manufacturers in order to know which products to purchase. Price and features
are important and material to consumers at the time they purchase a particular
device.

28. Defendant’s violations of the law include, but not limited to, the false
advertising, marketing, representations, and sale of the falsely advertised Class
Products to consumers in California.

CLASS ACTION ALLEGATIONS
29. Plaintiff brings this action under Federal Rule of Civil Procedure 23

5
CLASS ACTION COMPLAINT

 
Cag

oOo Oo SN DH A FF W NHN —

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

b 2:19-cv-04719-PA-MAA Document1 Filed 05/30/19 Page 6of21 Page ID#6

|
on behalf of the following Class (the “Class”):

All consumers who purchased, or otherwise own, a

Sonos CR100 Controller.

30. As used herein, the term “Class Members” shall mean and refer to the
members of the Class described above.

31. Excluded from the Class is Defendant, its affiliates, employees,
agents, and attorneys, and the Court.

32. Plaintiff reserves the right to amend the Class, and to add additional
subclasses, if discovery and further investigation reveals such action is warranted.

33. The requirements of Federal Rule of Civil Procedure 23(a), (b)(1),
(b)(2), and (b)(3) are met in this case.

34. Numerosity. Upon information and belief, the proposed class is
composed of thousands of persons. The members of the class are so numerous
that joinder of all members would be unfeasible and impractical.

35. Commonality and Predominance. No violations alleged in this
complaint are contingent on any individualized interaction of any kind between
Class members and Defendant. |

36. Rather, all claims in this matter arise from the identical, false,
affirmative representations of the services, when in fact, such representations were
false.

37. There are common questions of law and fact as to the Class Members
that predominate over questions affecting only individual members, including but
not limited to:

a. Whether Sonos' acts and practices constitute unfair
methods of competition;
b. Whether Sonos engaged in unfair acts or practices in the

conduct of trade;

6
CLASS ACTION COMPLAINT

 
O
2.

Oo oe NA HD A Ff W NY =

wo NH bw PO HL NY WH NHN NY — KSB RY | FE EK EK PS SS
OnrD KD HW BP WHO KF COO DBA KD HH BF W NY | O&O

 

 

b 2:19-cv-04719-PA-MAA Document1 Filed 05/30/19 Page 7 of 21 Page ID #:7

_ Sonos' motives for devising and executing its forced

modification of Class Devices;

_ Whether and to what extent Sonos profited both from the

initial sale of Class Devices and from the consequences

of Sonos' forced modification;

_ Whether Sonos engaged in deceptive business practices

in the aftermarket and when forcibly modifying

Plaintiff's and Class members' devices;

- Whether Sonos violated Cal. Bus. & Prof. Code §§

17200, et seq., Cal. Bus. & Prof. Code §§ 17500, et seq.,
and Cal. Civ. Code §§ 1750, et seq.;

_ Whether Sonos violated the Consumer Fraud and Abuse

Act and the California Computer Crime Law,

. Whether Sonos’ conduct constitutes trespass to chattels

and/or conversion;

i. Whether Plaintiffs and Class members are entitled to

equitable relief;

j. Whether Sonos’ unlawful, unfair, and deceptive

practices harmed Plaintiffs and Class members;

. Whether Sonos' conduct is substantially injurious to

owners of its products;

. The method of calculation and extent of damages for

Plaintiffs and Class members; and

. Whether Plaintiffs and the Class are entitled to

restitution and, if so, in what amount.

Typicality. Plaintiff's claims are typical of the claims of the Class.

Plaintiff, like all Class members, purchased Class Devices that Sonos unilaterally

7
CLASS ACTION COMPLAINT

 
QO
fo

Oo on DN A FF WW KY

NO PO ND HR KH HN NH HK NY | | | FS KF KR HF S| KE
ao nN DBD OW BF WY NYO KF CO OO Wn DH NH FP WD YH HH O&O

 

 

¢ 2:19-cv-04719-PA-MAA Document1 Filed 05/30/19 Page 8 of 21 Page ID #8

disabled and rendered inoperable. Each Class member's claims arise from the same
tortious conduct of Sonos. All Class members were exposed to the same
misrepresentations and omissions.

39. Adequacy. Plaintiff will fairly and adequately protect the interests of
the Class. Plaintiff's interests do not conflict with the interests of Class members,
and he has retained counsel experienced in prosecuting class action and consumer
protection litigation. .

40. In addition to satisfying the prerequisites of Rule 23(a), Plaintiff
satisfies the requirements for maintaining a class action under Rule 23(b)(3).

41. Superiority. A class action is superior to individual adjudications of
this controversy. Litigation is not economically feasible for individual Class
members because the amount of monetary relief available to individual plaintiffs
is insufficient in the absence of the class action procedure. Separate litigation
could yield inconsistent or contradictory judgments, and increase the delay and
expense to all parties and the court system. A class action presents fewer
management difficulties and provides the benefits of a single adjudication,
economy of scale, and comprehensive supervision by a single court. The damage
claims of Class members can be readily managed given the uniform claim
elements and similar types of harm at issue.

42. Class certification also is appropriate under Rule 23(b)(1) or (b)(2)
because:

a. the prosecution of separate actions by ‘individual Class
members would create a risk of inconsistent or varying
adjudications which would establish incompatible standards of
conduct for Sonos;

b. the prosecution of separate actions by individual Class

members would create a risk of adjudication of their rights that,

8
CLASS ACTION COMPLAINT

 
Cag

Oo ON HD A F&F W NO

wm BP BH HO PO KN BRO RD RR Se OS OO Sl eel el
on DN NH FP WH NY KH CO OO DHA HDA NA BP WH HO KH OS

 

 

¢ 2:19-cv-04719-PA-MAA Document 1 Filed 05/30/19 Page 9 of 21 Page ID #:9

as a practical matter, would be dispositive of the interests of
other Class members not parties to such adjudications or would
substantially impair or impede other Class members' ability to
protect their interests; and
c. Sonos has acted and refused to act on grounds that apply
generally to the Injunctive Relief Class such that final
injunctive relief or declaratory relief is warranted with respect
to that Class as a whole.
FIRST CAUSE OF ACTION
Violation of Unfair Business Practices Act
(Cal. Bus. & Prof. Code §§ 17200 et seq.)
43. Plaintiff incorporates by reference each allegation set forth above.
44. Actions for relief under the unfair competition law may be based on
any business act or practice that is within the broad definition of the UCL. Such
violations of the UCL occur as a result of unlawful, unfair or fraudulent business
acts and practices. A plaintiff is required to provide evidence of a causal
connection between a defendants' business practices and the alleged harm--that is,
evidence that the defendants' conduct caused or was likely to cause substantial
injury. It is insufficient for a plaintiff to show merely that the Defendant’s conduct
created a risk of harm. Furthermore, the "act or practice" aspect of the statutory
definition of unfair competition covers any single act of misconduct, as well as
ongoing misconduct.
UNFAIR
45. California Business & Professions Code § 17200 prohibits any
“unfair . . . business act or practice.” | Defendant’s acts, omissions,
misrepresentations, and practices as alleged herein also constitute “unfair”

business acts and practices within the meaning of the UCL in that its conduct is

9
CLASS ACTION COMPLAINT

 
Case

oO wos HN NH BP WD NO —

NY HN N KH KH BP KR KN RN wm me
on HD WN Bh WY NYO KH CO OO Wn KH NH BPW LO KK CO

 

 

P:19-cv-04719-PA-MAA Document 1 Filed 05/30/19 Page 10 of 21 Page ID #:10

!
substantially injurious to consumers, offends public policy, and is immoral,
unethical, oppressive, criminal, and unscrupulous as the gravity of the conduct
outweighs any alleged benefits attributable to such conduct. There were
reasonably available alternatives to further Defendant’s legitimate business
interests, other than the conduct described herein. Plaintiff reserves the right to
allege further conduct which constitutes other unfair business acts or practices.
Such conduct is ongoing and continues to this date.

46. In order to satisfy the “unfair” prong of the UCL, a consumer must
show that the injury: (1) is substantial; (2) is not outweighed by any countervailing
benefits to consumers or competition; and, (3) is not one that consumers
themselves could reasonably have avoided.

47. Here, Defendant’s conduct has caused and continues to cause
substantial injury to Plaintiff and members of the Class. Plaintiff and members of
the Class have suffered injury in fact due to Defendant’s decision to forcibly
modifying Plaintiff's and Class members' devices. Thus, Defendant’s conduct has
caused substantial injury to Plaintiff and the members of the Class.

48. Moreover, Defendant’s conduct as alleged herein solely benefits
Defendant while providing no benefit of any kind to any consumer. Such practices
utilized by Defendant rendered Plaintiff and members of the Class’s property non-
functioning, in order to induce them to spend money on Defendant’s Products. In
fact, knowing that Class Products would be rendered non-functioning and thus
force Plaintiff and Class Members to purchase newer devices at higher prices,
Defendant unfairly profited from their practices. Thus, the injury suffered by
Plaintiff and the members of the Class is not outweighed by any countervailing
benefits to consumers.

49. Finally, the injury suffered by Plaintiff and members of the Class is

not an injury that these consumers could reasonably have avoided. Plaintiff and

10
CLASS ACTION COMPLAINT

 
Cas4 2:19-cv-04719-PA-MAA Document1 Filed 05/30/19 Page 11of21 Page ID#:11
1 || class members’ Class Devices were functioning prior to Defendant forcibly
2 || modifying Plaintiffs and Class members’ devices. Defendant failed to take
3 || reasonable steps to inform Plaintiff and class members that the Class Products
4 || were forcibly modified. As such, Defendant took advantage of Defendant’s
5 || position to coerce Plaintiff and the Class members to purchase Defendant’s newer
6 || and more expensive products. Therefore, the injury suffered by Plaintiff and
7 || members of the Class is not an injury which these consumers could reasonably
8 || have avoided.
9 50. Thus, Defendant’s conduct has violated the “unfair” prong of
10 || California Business & Professions Code § 17200.
11 FRAUDULENT
12 51. California Business & Professions Code § 17200 prohibits any
13 || “fraudulent ... business act or practice.” In order to prevail under the “fraudulent”
14 || prong of the UCL, a consumer must allege that the fraudulent business practice
15 || was likely to deceive members of the public.
16 52. The test for “fraud” as contemplated by California Business and
17 || Professions Code § 17200 is whether the public is likely to be deceived. Unlike
18 || common law fraud, a § 17200 violation can be established even if no one was
19 || actually deceived, relied upon the fraudulent practice, or sustained any damage.
20 53. Here, not only were Plaintiff and the Class members likely to be
21 || deceived, but these consumers were actually deceived by Defendant. Such
22 || deception is evidenced by the fact that Plaintiff installed Defendant’s “software
23 || update” under the basic assumption that their products would continue to function
24 || and Defendant would not render these devices non-functioning. Plaintiff s reliance
25 || upon Defendant’s omission is reasonable due to the unequal bargaining powers of
26 || Defendant and Plaintiff. For the same reason, it is likely that Defendant’s
27 || fraudulent business practice would deceive other members of the public.
28 i
CLASS ACTION COMPLAINT

 

 

 
Case

0 ONAN HD wn FW NY

wo bw NH NH NY KH NH HN NHN HR HH KH HF | | FOS S|
oN DA A BP WY HO K OF OO WH HR A Hh WD NO | OS

 

 

2:19-cv-04719-PA-MAA Document1 Filed 05/30/19 Page 12o0f21 Page ID #:12

|

54. As explained above, Defendant deceived Plaintiff and other Class
Members by representing the software changes were “updates” not rendering the
Class Products as being non-functioning. |

55. Thus, Defendant’s conduct has violated the “fraudulent” prong of
California Business & Professions Code § 17200.

UNLAWFUL |

56. California Business and Professions Code Section 17200, et seq.
prohibits “any unlawful...business act or practice.”

57. As explained above, Defendant deceived Plaintiff and other Class
Members by omitting that the “update” would forcibly modify Plaintiff's and Class
members’ devices. )

58. Defendant used force and coercion to induce Plaintiff and Class
Members to “update” the Class Products, in violation of the Computer Fraud and
Abuse Act, 18 U.S.C. § 1030, et seq., and the California Computer Crime Law,
Cal. Penal Code § 502. Had Defendant not forcibly modifying Plaintiff's and Class
members' Class Products, Plaintiff and Class Members’ devices would still
function. Defendant’s conduct therefore caused and continues to cause economic
harm to Plaintiff and Class Members. |

59, These representations by Defendant is therefore an “unlawful”
business practice or act under Business and Professions Code Section 17200 et
seq. |

60. Defendant has thus engaged in unlawful, unfair, and fraudulent
business acts entitling Plaintiff and Class Members to judgment and equitable
relief against Defendant, as set forth in the Prayer for Relief, Additionally,
pursuant to Business and Professions Code section 17203, Plaintiff and Class
Members seek an order requiring Defendant to immediately cease such acts of

unlawful, unfair, and fraudulent business practices and requiring Defendant to

12
CLASS ACTION COMPLAINT

 
OQ
©
2

io ON HD WH Ff W NY

wm HO NH KH WH NH KH LH LN —K RMR RR &— FF KF EF OS ES
aon NA SF WH HY KH ODO OO On KD UA FF WD YY | OS

 

b}2:19-cv-04719-PA-MAA Document1 Filed 05/30/19 Page 13o0f21 Page ID#:13

correct its actions.
SECOND CAUSE OF ACTION

Violation of Consumer Legal Remedies Act
(Cal. Civ. Code § 1750 et seq.)

61. Plaintiff incorporates by reference each allegation set forth above
herein.

62. Defendant’s actions as detailed above constitute a violation of the
Consumer Legal Remedies Act, Cal. Civ. Code §1770 to the extent that Defendant
violated the following provisions of the CLRA:

a. Representing that goods or services have sponsorship, approval,
characteristics, ingredients, uses, benefits, or quantities which they do
not have or that a person has a sponsorship, approval, status, affiliation,
or connection which he or she does not have. Cal. Civ. Code § 1770(5),

b. Representing that goods or services are of a particular standard,
quality, or grade, or that goods are of a particular style or model, if they
are of another. Cal. Civ. Code § 1770(7);

c. Representing that a transaction confers or involves rights, remedies, or
obligations which it does not have or involve, or which are prohibited
by law; Cal. Civ. Code §1770(14); and

d. Representing that the subject of a transaction has been supplied in
accordance with a previous representation when it has not; Cal. Civ.
Code §1770(16);

63. On or about April 17, 2019, through his Counsel of record, using
certified mail with a return receipt requested, Plaintiff served Defendant with
notice of its violations of the CLRA, and asked that Defendant correct, repair,
replace or otherwise rectify the goods and services alleged to be in violation of the

CLRA; this correspondence advised Defendant that they must take such action

13
CLASS ACTION COMPLAINT

 

 
Case

Oo oN DH NH FP WY LY

NO NO NH NHN HO NH HN NY NO KH HH Ye EF FEF KF FEF ee S|
oN KN AN BR WY HY KH CO O OH DR A PW NY | OS

 

 

P:19-cv-04719-PA-MAA Document 1 Filed 05/30/19 Page 14o0f21 Page ID#:14

within thirty (30) calendar days, and pointed Defendant to the provisions of the
CLRA that Plaintiff believes to have been violated by Defendant. Defendant gas
not replied to this correspondence, and have thereby refused! to timely correct,
repair, replace or otherwise rectify the issues raised therein.
THIRD CAUSE OF ACTION
Violation of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030, et seq.
(On Behalf of the Class)

64. Plaintiff incorporates the above allegations by reference.

65. The Consumer Fraud and Abuse Act (“CFAA”) establishes a private
cause of action against a person who “knowingly accessed a computer without
authorization or exceeding authorized access,” and whose prohibited access results
in damage or loss in excess of $5,000. 18 U.S.C. § 1030(g) (referencing §
1030(c)(4)(A)(G)(D); see also § 1030(a).

66. The CFAA establishes liability against whomever:

a. “knowingly causes the transmission of a program, information,
code, or command, and as a result of such conduct,
intentionally causes damage without authorization, to a
protected computer” (§ 1030(a)(5)(A));

b. “intentionally accesses a protected computer without
authorization, and as a result of such conduct, recklessly causes
damage” (§ 1030(a)(5)(B)); or

c. “intentionally accesses a protected computer without
authorization, and as a result of such conduct, causes damage
and loss” (§ 1030(a)(5)(C)).

67. . The term “computer” means “an electronic, magnetic, optical,
electrochemical, or other high speed data processing device performing logical,

arithmetic, or storage functions, and includes any data storage facility or

14
CLASS ACTION COMPLAINT

 
Case

0 on BA nA F&F W NY

bBo bh BP HO LP HN HD NV NO KH HFS S| FS FEF EF OEE hue
ao N OW A fF WD KH KH S&F OO DWH KH HN FP WH NBO — OS

 

 

P?19-cv-04719-PA-MAA Document1 Filed 05/30/19 Page 15 of 21 Page ID #:15

communications facility directly related to or operating in conjunction with such
device[.]” 18 U.S.C. § 1030(e)(1).

68. <A “protected computer” is defined, in relevant part, as a computer
“which is used in or affecting interstate or foreign commerce or communication.”
18 U.S.C. § 1030(e)(2)(B).

69. “[E]xceeds authorized access” means “access[ing] a computer with
authorization and ... us[ing] such access to obtain or alter information in the
computer that the accesser is not entitled so to obtain or alter.” 18 U.S.C. §
1030(e)(6).

70. “Loss” means “any reasonable cost to any victim, including the cost
of responding to an offense, conducting a damage assessment, and restoring the
data, program, system, or information to its condition prior to the offense, and any
revenue lost, cost incurred, or other consequential damages incurred because of
interruption of service.” 18 U.S.C. § 1030(e)(11). |

71. Damage means “any impairment to the integrity or availability of
data, a program, a system, or information.” 18 U.S.C. § 1030(e)(8).

72. Class Devices are “computers” under the CFAA by virtue of their
data processing and communication functions and their operation in conjunction
with Plaintiffs' and Class members’ laptop or desktop computers.

73. Class Devices are “protected computers” under the CFAA because
they are used in and affect interstate and foreign commerce and communication,
including through contact and communication with remote servers and through
personal and business usages that affect interstate and foreign commerce.

74. Sonos knowingly and intentionally exceeded its authorized access to
Plaintiff's and Class members’ devices. Plaintiff and Class members did not
consent to Sonos' invasive software update.

75. By exceeding its authorized access, Sonos obtained and altered Class

15
CLASS ACTION COMPLAINT

 

 

 
Case

oc wmHan KH NH FBP WW NH

NO NO MPO NY NY WDHB HY NHN WN HR HH BR HH HF HF Fe Oe
ao nN KD HH FF WY NYO S—|- DFT OO MWAH ND A FB WY NY KK CO

 

 

p:19-cv-04719-PA-MAA Document 1 Filed 05/30/19 Page 16 of 21 Page ID #:16

Devices' information, functions, and data. These communications resulted from a
single act in the form of Sonos' activation of its software update.

76. By implementing its software update, Sonos knowingly caused the
transmission of “a program, information, code, or command ... to a protected
computer” and, as a result of that conduct, intentionally caused damage in
violation of 18 U.S.C. § 1030(a)(5)(A).

77. By implementing its software update, Sonos intentionally accessed
Class Devices without authorization, and as a result of that conduct, caused or
recklessly caused damage or loss to those protected computers, in violation of 18
U.S.C. §§ 1030(a)(5)(B) and (a)(5)(C). |

78. Sonos' software implementation was a single act by which Sonos
intentionally accessed Plaintiff's and Class members' protected computers without
authorization and by exceeding authorization. As a direct and proximate result of
Sonos' CFAA violations, Sonos caused damages and loss to Plaintiff and Class
members during a one-year period that exceed $5,000 in value.

79. Sonos' software implementation caused damage and loss to Plaintiff
and Class members, including by disabling Class Devices, eliminating or
impairing Plaintiff's and Class members' use of those devices, depriving Plaintiff
and Class members of the ability to use their property, causing Plaintiff and Class
members to expend money, time, and labor to investigate and try to fix their
disabled devices, and decreasing the value of the Class Devices.

80. Based on Sonos' violation of the CFAA, Plaintiff and Class members
seek recovery of economic damages and all other relief provided for under 18
U.S.C. § 1030(g).

Hf
Mf
HI

16
CLASS ACTION COMPLAINT

 

 

 
Cas¢ 2:19-cv-04719-PA-MAA Document1 Filed 05/30/19 Page 17 of 24 Page ID #:17

1 FOURTH CAUSE OF ACTION

2 Violation of the California Computer Crime Law, Cal. Penal Code § 502

3 (On Behalf of the Class)

4 81. Plaintiff incorporates the above allegations by reférence.

5 82. The California Computer Crime Law prohibits knowing and

6 || unauthorized access to computers, computer networks, and computer systems.

7 83. Class Devices are “computers” and part of a “computer network” or

8 || “computer system” under this statute. While the statute does not define

9 || “computer,” it defines “computer network” as “any system that provides
10 || communications between one or more computer systems and input/output devices,
11 || including, but not limited to, display terminals, remote systems, mobile devices,
12 || and printers connected by telecommunication facilities.” Penal Code § 502(b)(2).
13 || “Computer system” is defined, in relevant part, as a “device or collection of
14 || devices, including support devices ... one or more of which contain computer
15 || programs, electronic instructions, input data, and output data, that performs
16 || functions, including, but not limited to, logic, arithmetic, data storage and
17 || retrieval, communication, and control.” Penal Code § 502(b)(5).
18 84. Sonos' software update is a “computer program or software” and
19 || “computer contaminant” under Penal Code §§ 502(b)(3) and (12).
20 85. Sonos had “access” to Plaintiff's and Class members’ computers,
21 || computer systems, and computer networks under Penal Code § 502(b)(1) when it
22 || implemented its remote software update.
23 86. Sonos implemented this software update knowingly and without
24 || permission from Plaintiff and Class members.
25 87. Through its software update, Sonos obtained and interfered with
26 || “data” from Class Devices under Penal Code § 502(b)(8). |
27 88. Through Sonos' knowing implementation of its software update
28 17

CLASS ACTION COMPLAINT

 

 

 
Case

Oo wan KDA NA FW WN

BRO NO WH NPN HO KN NN NV HN =| | §—|& FHF KF |e ee Se ee
ao SN DN OH FF WH NY KH CS CO Wn HD A FB W NO KH CO

 

 

P:19-cv-04719-PA-MAA Document1 Filed 05/30/19 Page 18 of 21 Page ID #:18

without Plaintiff's and Class members' permission, Sonos violated the California

Computer Crime Law in at least the following respects:
a. In violation of Penal Code §§ 502(c)(1)-(2), Sonos

altered and made use of Class Device data to devise and
execute a scheme or artifice to defraud, deceive, or
extort, and to wrongfully control or obtain money or
property. Among other components of this scheme,
Sonos' software update caused the Class Devices to

display false error messages.

. In violation of Penal Code § 502(c)(3) — (4), Sonos used

or caused to be used computer services, and added,
altered, and damaged Class Devices’ data, programs, or

software.

. By implementing its software update and disabling Class

Devices, Sonos caused the disruption and denial of
computer services to authorized users, such as Plaintiff
and Class members, in violation of Penal Code §
502(c)(5).

. Sonos accessed or caused to be accessed Class Devices

and introduced thereon a computer contaminate—its

invasive firmware update—in violation of Penal Code §§
502(c)(7)-(8).

As an actual and proximate result of Sonos’ conduct in violation of
the California Computer Crime Law, Plaintiff and Class members have been
damaged in an amount to be determined at trial. Under Penal Code §§ 502(e)(1)
and (2), Plaintiff and Class members are entitled to compensatory damages,

equitable relief, and reasonable attorneys’ fees.

18
CLASS ACTION COMPLAINT

 
Case

0 On DA WH & WN

No bw bw PO KH LO NH LH HNO SS BR HB He ee i eS ee Se
oa IN A F&F WY NYO K§ OS O OAD HD A BR WwW YN KH OC

 

 

P:19-cv-04719-PA-MAA Document 1 Filed 05/30/19 Page 19 of 21 Page ID #:19

FIFTH CAUSE OF ACTION |
Trespass to Chattels |
(On Behalf of the Class)

90. Plaintiff incorporates the above allegations by reference.

91. Plaintiff and Class members owned, possessed, and used, and had a
right to possess and use, their Class Devices.

92. Sonos wrongfully and intentionally interfered with Plaintiffs and
Class members' ownership, possession, and use of their Class Devices, by
programming, distributing, and remotely activating a software update that disabled
Class Devices and rendered those Class Devices unusable.

93. Sonos' wrongful and intentional interference with Plaintiff's and Class
members’ ownership, possession, and use of their Class Devices caused damage to
Plaintiff and Class members, including by preventing the Class Devices from
operating, by impairing the condition of these devices, by reducing the value of
these devices, and by depriving Plaintiff and Class members of the use of these
devices for a substantial period of time. A reasonable person would be willing to
pay significantly less for a Class Device if he or she knew that the device contained
or would be updated with software preventing the device from working.

94. Plaintiff and Class members are entitled to recover the amount by
which Sonos' software update harmed their possessory interests in Class Devices.
SIXTH CAUSE OF ACTION
CONVERSION
(On Behalf of the Class)

95. Plaintiff incorporates the above allegations by reference.

96. Conversion is any act of dominion wrongfully exerted over another's
personal property. There must exist an actual interference with one's ownership or

right of possession. Fisher v. Machado (1996) 50 Cal.App. 4th 1069,1073, 58

19
CLASS ACTION COMPLAINT

 
Case

0 oN A WN BP WN &

Nw pp Ht BH WH NH NHN HO HN = | YF FS FS FO Sl LES le
oN DO AN BR BW NH KH Oo OO mHOnN DH OH BR WW NH KF OS

 

 

2:19-cv-04719-PA-MAA Document1 Filed 05/30/19 Page 20 of 21 Page ID #:20

Cal.Rptr. 2d 213; Weiss v. Marcus (1975) 51 Cal. App. 3d 590,599, 124 Cal.Rptr.
|

297. |

97. Conversion is a strict liability tort. Burlesci v. Petersen (1998) 68
Cal.App. 4th 1062, 1065, 80 Cal.Rptr. 2d 704. Generally, the converted property
must be tangible. Thrifty- Tel, Inc. v. Bezenek 15 (1996) 46 Cal.App. 4th 1559, 54
Cal.Rptr.2d 468. A manual taking of the property is not necessary; it is only
necessary that there be an assumption of control or ownership over the property,
or that the converter has applied the property to his own use. Oakdale Village
Group v. Fong(1996) 43 Cal. App. 4th 539, 543-544, 50 Cal.Rptr.2d 810.

98. By reason of the aforesaid conduct, Defendant wrongfully exercised
dominion and control over Plaintiffs and Class Members’ property. Defendant
willfully interfered with the use and enjoyment of Plaintiff's and Class Members’
property and transferred the same to themselves by virtue of coercing Plaintiff and
Class Members to purchase replacement devices from Defendant.

99. Asa direct and proximate result of the conversion of Plaintiff's and
Class Members’ property, Plaintiff and Class Members have sustained general and
special damages in an amount according to proof.

100. The conduct of Defendant was despicable, fraudulent, malicious,
oppressive and in reckless and/or conscious disregard to the rights of Plaintiff and
Class Members, entitling Plaintiff and Class Members to punitive and exemplary
damages in an amount sufficient to punish said Defendant|and deter similar
wrongdoing by others. |
PRAYER FOR RELIEF

WHEREFORE, Plaintiff, on behalf of himself and the Class, respectfully
request that this Court:

a. Certify this case as a class action under Federal Rule of

Civil Procedure 23, appoint Plaintiff as Class

20
CLASS ACTION COMPLAINT

 
Case

Oo co YN) DA Ww fb W HO —

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Dated: May 30, 2019

 

2:19-cv-04719-PA-MAA Document1 Filed 05/30/19 Page 21 of 21 Page ID #:21

representative, and appoint the undersigned counsel as

Class counsel;

. Enter injunctive and declaratory relief as appropriate

under applicable law;

. Order restitution or actual damages to Plaintiff and Class

members;

. Award Plaintiff and Class members trebled damages

along with pre-and post-judgment interest, as prescribed

by law;

. Award punitive damages, as permitted by law, in an

amount to be determined by the jury or the Court;

. Order Sonos to provide notice to the Class of this action

and of the remedies entered by the Court;

. Award reasonable attorneys’ fees and costs as permitted

by law; and

. Enter such other and further relief as may be just and

proper.
DEMAND FOR JURY TRIAL

Plaintiff hereby demands a jury trial on all issues so triable.

Respectfully submitted,
LAW OFFICES OF TODD M. FRIEDMAN, PC

TODD M. FRIEDMAN, ESQ.
Attorney for Plaintiff Matthew Steiner

 

21
CLASS ACTION COMPLAINT

 
